.p-j
                                    it 5 .:,i
                                    %i&
                                      ‘k..;:,.
          OFFICE    OF     THE   ATt-ORNEY   GENERAL     OF TEXAS

                                    AUSTIN

G-CMu(N
 A-*I*-

                           .

Ralkad       Oonairsica di Tea8
Austia,     Tbxba




 vhlohrbbda
        .
            ln       put       bS r0i




                                              al or rbid fitly-
                                              fwthw hoW.aq b
                                             0 uith vhbt YO oca-
                                             l db o lr lo o rb   th b




                       the bp 1iaat, la ooopbmtlon vlth
               Y.& o r ,
          thaAluR0 ?reight Lb a, Peprermt4a to the oom-
          mission thbt a settlau~t and Oomponall~wrmga-
          mint had been vorkbd out between them, aa the 00
                                                              244




iallroad   00ml881ai   OS TOXLI,   tag@   2



       hand, and-their opponents la the aforesaid litl-
       gCtian, am the other hand, vhoreb & aotlcm for
       rehowlng would 'be3ll.d addrue ei to the ordos
       denying the appllcrrtlon  ln toto In whloh aa&&
       roti= and in aonnrotioa thorovlth there vould
       k a dlrolrlmer a8 to all part8 of the rpplloa-
       tloa to @lob thbF*WI8 mt. OppoUtlai or po-
       tomtj rrrdthat, ii the Oommlsslon VW vllling,
       the motlan for rehuriag,    M to the tmooiitr8tsd
       pa&, oould be        tad and, u to that put,   a
       owtifloate oouf= d be 18ruedj and that than the
       Alamo t'reightLlnsr vould take over the Rllte,
       oporrted by WoCrary, and pay off oortda C.O.D.
       o la lmer h lovoh r b*eingr88ested lg8ln8t M o Cx wy
       and vhfoh renminrd unpaid and about vhioh 8evere
       oomplaints vece being lodged with thlr Comml8-
       8lOll,--it being FODFe8~tad to thi8 oOmai88iCa
        that, in oameotion vlth thla motlan for rehem-
        lng and dfrolaiaeraad the porslble 188uaaor of
       & oortlfloateu to what.~a8 wprsamted to tm
        the mooateatod  portion of the ~ro$osed route,
        there ~48 no protert or objeatlan from 8ayono and
        that the wttor had bera agreed upan a8 a oonrpro-
       mlao and rettlemrat.
             "Thfa motion 8ad dl8olrlmar Via fi'flul,   OF8
       r 02 the p wp o u8 0r th is o p inio n,
                                             y o uma yl88uw
       that 'it uas illed, vithln the tvatf day8 next
       iollovi.ngthe eatry of the order ot do&l61 roim-
       ing the houlng rub8equent to the oonoluaiarof
       the riorerald llti~tlm,
             "This motion md dlrb~lr     Vu ret dovn for
       hea~irtgbefor. one of the Oomairrlaaer'rexam-
       lne~a, whereum it developed that Sunset Truok
       Lf.nes had not, fn faot, agreed to &tf 8wh grow-
       dure or, at least, olalmed that thby nov4, did
       agree to any auoh promdurs~ and they ontored
       their appearsnor aa protertbntr sad have rigor-
       0~17 protested the prooedwe,    both an the ilots
       end the IAV, claiming, among other thlngr, th8t
                                                              245




    this CObiSSiOn   &S zl0 PWrr, OF authority to
    hold a 8erle8.of  rohoaringrjaad tbt, yhen
    the motion and di~olalmw vas ill.&, there vat,
    ln fUt a nd ltt& v, l nW b~plio~tlt'n   vhioh V88
    not in the fom OP in thr 8ub8t8aoo roqubod
    br the.St&Ute~   and that this 00m~f88lar  &ad
    no pnnm to heas the uttor Or to deolde md
    di8908L 0r th0 Patter.

        ‘The oxamlnrr hwd     the motion and dlrolti-
    or and r~oommonded to the Oomisaic~ that the
    motion be grmted and that    l oertlfloat.   be 18-
    Sued a8 to the SO-Odbd     UBOCikt@Sted  portian Of
    the rout&,--all over th8 prdtert of Suet Truak
    -08,       ho.

           .
                          gU@StiCUl
         “Did thr Com~lsrlon have the paver &id
    authority to hear aad dl8po8e of the so-oalled
    mtlcm and dlsolaimer    and the paver and author-
    ity to deoide and d.lrpOse of the SW and to
    188UO: the oUti?iOat~   M t0 the So-otiOd 7XaOcp1-
    taSt6d portlm; or vu the order of denial rob
    loving theheuingyhioh lf88 held 8Ub8OQXUlttO
    the Oozlo1USiOil of the lltl#tiQl finsJ. md OQI-
    olaulv.in ruoh h8bianthatnO       turthergrocadur.
    oould be hold in this 08u8.t


         'Uo&ld a oortifioate 188U.d ~WSU6IIt to th8
    hewlq vhioh vu bid br tb18 0CdXEtSSi~ SUbor-
    quent to thr oaaolU8iaa of th. r?oPOraid liti@-
    tlai 0~6~'the pPOtb8t Of hYi8.t 'h'Wk Iat!iOS
    et al, b a mild oertlfiop or 8 voidU          loah
                                             od if""*
    or l rol& blo Oertlfloat~t
          The U?ly hfStOl7 Of the appliOatiC+iio qW8tiOll
18 SOt out in th. O&Se Of bUm8Ot TX'UOk3&M&, fn0.r V'.Rall-
                                                                    246


Railroad Oomml88lcm 0r tuu,      tag0 0


road Coml8siaa    lt al, 134 9. Y. (2d) 373. As YO under-
&w     the fbCt8, the FWilPUd 0~881CUl,         l l PO&tit Of
the abovo dOalSlo& held a further hoeing cm Bald appll-
obtlon. Oa the Wlr:of uld hearfng, the Railroad ooze-
ml881~ entePUl an ordor an ?ebrue.ry 20, 1910, denying
the appuioatioa for b o-         urrlw    oairi0w.        v0
fmther und8rrtaad that    the lpplloant filed 8 motion for
a rohurlnp   cad also filed a disolaime~ as to I-         0r
.the POUte8 u Sat Out in the appllO8tlOa. Xour letter
 S~t68 that YO ISSYbSSUIIK4  tbt the &Of&X& fOP P&&Ph!tg
md the dlsolalmer Md filed Yitb the Wlrorrd CO~SSiCQ
within   tv63ity(20) day8 r0ii0thg     th0 wry     0r th0 0-r
denyl.nRthe lppllaation.     8ubrequently,    it  lpp8aPs that
 tha Railroaddonuisslaodld$rantamotloa            for a re@arln~.
           UO 8?0 Of th0 Op~lOZktbt th0 !bitiord CO&&-
.sian did ham the pww    and authority, uuderthe f8ots
 Set out herein, to hear and bi&po&* or the motial for a
 rehurlng . This 18 ISSOd UpOn a PUh Of the oOmai138iOII
 giving iILtOPO8tOdpUti    tVOnty (20) day8 aftOP th6 ~IU-
 try or aa order to fllo a motion for a rehearing. Ia the
 oa88 or Sproles Wotor holght Line, Ino. et 81 Y. Smith
 et al, 130 8. W. (ad) 1087 (vrlt mfwedj, the Court raid:
           ‘II        Rval without the reoital
      above &obi    in the order he~erfnvolved,the
      C0n~1lSai~ under it8 WI' PUNS giving LntereSt-
      Od pWtiO8 26 &yS 8ftOP tb Ont?y Of SUOh aZi
      order within vhioh to iii0 a eiotlonr0i rehwr-
      in&   oould have rot8ined  jUriSdiOti0Qo1.P the
      subjeot matter 0r its order to the oxtent 0r
      hearing suoh motion. m8      ?tiO Ofth6 C@2UUiS-
      810~ $8 &et Out Ln SQIth P. IBid %%UOfSP b
      Storage O., Tax. Olr. App., 97 S. Y. (26) 991,
      993, 8ad need not b8 ropeated here.    Suoh 8
      rule 18 JSM.if68tlynot wer8onablo, is hir
      to all parties ocsoorned, end affords the Com-
      niSS1On aa opportunityupon a prop6r shoving
       to COlT6Ot w   b?PO?S OP riStSkO8 ltmPLLLyhrW
      made in ltr orl&Ul order . . .
Rbllroad   Co~alrrlaa    of Tuu,   twr    5



         It iOiiW8 th8t if the Comm.iss1m had the authority
to oonalder b-motion fo r l rehearing,
                                     the order entered on
           201   1940,hS.nOt     fitU%i
                                      SO      a8 t0 pP6Ohd4          further
z::m        the Oamulsrlai.
            Wqdo not bell~evothat        the quortlon       of  l    purport-
ldoonq)roml84    ha8 raybeuingoprtho           QU48tiolrs    hrnin     in-
rolvod . If,‘under  the law ad faots, the appllc-mt        was en-
titled to have hi8 oe?tiiiO~to      granted, no purported rpCreO-
ment or 0      OdSO would inV'btid8t4     88id OePtlfl~tO.
IIoltherYOT d an agreement or oompromlseb&veen the 8ppll-
o8nt and other intmnst6d     ~tI48~nlI&t4        a OertlflOat4
vhloh VU    OthOl'V184   void:
          We am unable to dotermino whether       or not the
0OUllli4810~had the authority   cw 90veP to 188uO 8 oertlfl-
oat6 b&Se& upw  the applioatlan    in QUOStiCSl.  -the?,    VI
omnot determIne whether luoh oertlfloat6      would be voidable,
void or valid.  The M&Ye?& to tdl484 qU48tiCQlS dopend UpOn
may faot lrsu19s vhloh we oan neither antlolpste      nor detrr-
mine.




 Lstej